DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 has been cancelled.
Claim 21 is new.
Currently, claims 1-12 and 14-21 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 01/07/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically wherein a first portion of the spacer material that extends from a first side of the first fin to the second fin has a first vertical thickness, wherein a second portion of the spacer material adjacent a second side of the first fin opposite the first side has a second vertical thickness that is less than the first vertical thickness, for the same reasons as mentioned on pg. 6 of Applicant remarks filed on 01/07/2021.
The prior art of record does not anticipate or make obvious the device of claim 10, including each of the limitations and specifically wherein the gate spacer material 
The prior art of record does not anticipate or make obvious the method of claim 17, including each of the limitations and specifically wherein after performing the first etching process, first remaining portions of the spacer layer that are within inner regions extending between pairs of adjacent fins of the plurality of fins have a first thickness and second remaining portions of the spacer layer that are not within the inner regions have a second thickness that is less than the first thickness, for the same reasons as mentioned on pg. 6 of Applicant remarks filed on 01/07/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.					
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        1/18/22